PER CURIAM.
Manuel J. Aquila, Maria Aquila and Manchester Insurance & Indemnity Company, defendants in the trial court, appeal from a directed verdict for the plaintiff on liability entered by the trial court at the close of all of the testimony and from a denial of defendants’ motion for new trial or in the alternative entry of a remittitur reducing the amount of damages.
This action arose from an automobile accident. The record reflects ample substantial evidence to support the jury verdict as to damages. Upton v. Hutchison, Fla. 1950, 46 So.2d 20. Defendants have not shown, from the facts in this case and the applicable law, reversible error by the court in the entry of the directed verdict on liability.
Affirmed.